13 A.3d 462 (2011)
Lori A. ANDERSON, as Administratrix of the Estate of Mildred L. Anderson, Deceased, and Richard C. Anderson, Individually, Petitioners
v.
Gary L. McAFOOS, M.D., Individually and Warren Surgeons, Inc., Respondents.
No. 158 WAL 2010.
Supreme Court of Pennsylvania.
January 28, 2011.

ORDER
PER CURIAM.
AND NOW, this 28th day of January 2011, the Petition for Allowance of Appeal is GRANTED. The issues, rephrased for clarity, are:
a. When should the defendant raise an objection to the plaintiff's expert's qualifications under the MCARE Act?
b. Whether a board certified pathologist may, under Section 512 of the MCARE Act, testify regarding a general surgeon/treating physician's standard of care in deciding to discharge a patient without reading the patient's blood work results?
This case is to be consolidated for oral argument with 1 EAP 2011.